Case 1:20-cv-01006-GHW Document 128-2 Filed 07/23/21 Page 1 of 7




                  EXHIBIT "B"
     Case 1:20-cv-01006-GHW Document 128-2 Filed 07/23/21 Page 2 of 7
             Case l:20-cv-01006-GHW          Document 39      Filed 06/26/20     Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


WHITESTONE CONSTRUCTION CORP.,                        Case No. 20-CV- 1 006(GHW)
                                        Plaintiff,
                 - against -
                                                      ANSWER
YUANDA USA CORP.
                                      Defendant.


       Defendant YUANDA USA CORP. ("Yuanda" or "Defendant") by its attorneys


SCHILLER LAW GROUP, P.C., as and for its Answer to the Complaint ("Complaint") of


plaintiff WHITESTONE CONSTRUCTIONS CORP. ("Plaintiff') states as follows:


            AS AND FOR AN ANSWER TO ALLEGATIONS AS TO THE PARTIES


            1.   Defendant lacks the requisite knowledge and information to formulate a belief as


to the truth of the allegations contained within Paragraph 1 of the Complaint.


        2.       Defendant admits the truth of the allegations contained within Paragraph 2 of the


Complaint, except that Defendant now maintains its principal place of business at C/O Feng Zhu,


875 N. Michigan Avenue, 31st Floor, Chicago, 111. 6061 1.

AS AND FOR AN ANSWER TO ALLEGATIONS AS TO JURISDICTION AND VENUE


       3.        Defendant repeats and re-alleges, as if fully set forth herein at length, the


responses contained within Paragraphs 1 through 2 above.


       4.        Defendant admits the truth of the allegations contained within Paragraphs 3, 4 and


5 of the Complaint.


                 AS AND FOR AN ANSWER AS TO NATURE OF THE ACTION


       5.        Defendant repeats and re-alleges, as if fully set forth herein at length, the


responses contained within Paragraphs 1 through 4 above.


       6.        Defendant denies the truth of the allegations contained within Paragraphs 6, 7, 9
      Case 1:20-cv-01006-GHW Document 128-2 Filed 07/23/21 Page 3 of 7
             Case l:20-cv-01006-GHW         Document 39        Filed 06/26/20    Page 2 of 6




and 1 0 of the Complaint.


        7.       With regard to the allegations contained within Paragraph 8 of the Complaint,


Defendant respectfully defers to the Court for interpretation of the contract entered into between


the parties.


  AS AND FOR AN ANSWER TO ALLEGATIONS AS TO FACTS COMMON TO ALL
                                        CAUSES OF ACTION


        8.       Defendant repeats and re-alleges, as if fully set forth herein at length, the


responses contained within Paragraphs 1 through 7 above.


        9.       Defendant admits the truth of the allegations contained within Paragraphs 11, 12,


13, 14, 15, 16, 18, 1 9, 20, 24, 26 and 27 of the Complaint.


        1 0.     Defendant denies the truth of the allegations contained within Paragraphs 25, 28


and 29 of the Complaint.


        11.      Defendant denies the knowledge or information sufficient to form a belief as to


the allegations contained within Paragraphs 21, 22 and 23 of the Complaint.


        12.      As for the allegations contained within Paragraph 17 of the Complaint, Defendant


admits that Request for Information # 1 130 was issued by Sciame and by Perkins Eastman, but


denies that there were any discrepancies in the Project structure's projected movement.


        13.      As for the allegations contained within Paragraph 30 of the Complaint, Defendant


denies that Plaintiff is entitled to any contract damages and denies the knowledge or information


sufficient to form a belief as to the truth of the balance of the allegations contained within this


paragraph.


        AS AND FOR AN ANSWER TO PLAINTIFF'S COUNT I FOR BREACH OF
                                        CONTRACT


        14.      Defendant repeats and re-alleges, as if fully set forth herein at length, the



                                                  -2-
     Case 1:20-cv-01006-GHW Document 128-2 Filed 07/23/21 Page 4 of 7
          Case l:20-cv-01006-GHW          Document 39       Filed 06/26/20     Page 3 of 6




responses contained within Paragraphs 1 through 13 above.


        15.    Defendant admits the truth of the allegations contained within Paragraph 32 of the


Complaint.


        16.    Defendants denies the truth of the allegations contained within Paragraphs 33, 34,


35, 36 and 37 of the Complaint.


       AS AND FOR AN ANSWER TO PLAINTIFF'S COUNT II FOR UNJUST
                                      ENRICHMENT


       17.     Defendant repeats and re-alleges, as if fully set forth herein at length, the


responses contained within Paragraphs 1 through 16 above.


       1 8.   Defendant admits the truth of the allegations contained within Paragraph 40 of the


Complaint.


       19.    Defendant denies the truth of the allegations contained within Paragraphs 39, 41


42, 43, 44 and 45 of the Complaint.


  AS AND FOR AN ANSWER TO PLAINTIFF'S COUNT THREE FOR BREACH OF
          THE IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING


       20.    Defendant repeats and re-alleges, as if fully set forth herein, the responses


contained within Paragraphs 1 through 19 above.


       21 .   Defendant admits the truth of the allegations contained within Paragraphs 47 and


49 of the Complaint.


       22.    Defendant denies the truth of the allegations contained within Paragraphs 48, 50,


51, 52 and 53 of the Complaint.


      AS FOR AN ANSWER TO PLAINTIFF'S COUNT IV FOR DECLARATORY
                                          JUDGMENT


       23.    Defendant repeats and re-alleges, as if fully set forth herein at length, the




                                                -3 -
      Case 1:20-cv-01006-GHW Document 128-2 Filed 07/23/21 Page 5 of 7
             Case l:20-cv-01006-GHW        Document 39      Filed 06/26/20     Page 4 of 6




responses contained within Paragraphs 1 through 22 above.


           24.    Defendant denies the truth of the allegations contained within Paragraphs 56 and


57 of the Complaint.


           25.    With regard to the allegations contained within Paragraph 55 of the Complaint,


Defendant respectfully defers to the Court for interpretation of the contract entered into between


the parties.


                       AS AND FOR A FIRST AFFIRMATIVE DEFENSE


           26.    Defendant has fully and completely complied with its obligations under the terms


and conditions of the contract entered into between the parties. Specifically to the Complaint,


Defendant did properly design the WT-3 Clerestory system in accordance and conformance with


all plans and specifications and delivered same to Plaintiff, who accepted same as being in


satisfactory condition.


                      AS AND FOR A SECOND AFFIRMATIVE DEFENSE


           27.    Defendant has performed its duties in a proper and reasonable manner.


Specifically, the specifications provided for the WT-3 Clerestory system did not specify any


particular projection or criteria for deflection or movement. Defendant designed a degree of


deflection and movement which was reasonable and proper under the circumstances of the


project.


                          AS AND FOR A THIRD AFFIRMATIVE DEFENSE


           28. By Plaintiffs own admission and concession, Defendant had previously submitted a


remediation to the design of the WT-3 Clerestory system which was approved and accepted by


the project's architect, by the project's general contractor and by the property owner. As such.


Defendant has complied with all of its contractual obligations to Plaintiff.




                                                 -4-
     Case 1:20-cv-01006-GHW Document 128-2 Filed 07/23/21 Page 6 of 7
               Case l:20-cv-01006-GHW          Document 39       Filed 06/26/20     Page 5 of 6




                            AS AND FOR A FOURTH AFFIRMATIVE DEFENSE


          28.       Plaintiff s actual dispute is not with Defendant. Rather, it is with the project's


general contractor, the project's architect and the property owner. As alleged within Paragraphs


21 and 22 of the Complaint, Plaintiff has submitted to the project's general contractor a formal


Notice of Dispute and Description of Dispute which contests the rejection of Proposed Change


Order #098 and that dispute is still pending. The possibility certainly exists that the dispute will


be resolved in Plaintiffs favor, at which point Defendant will certainly and indisputably bear no


further obligation to Plaintiff. It is certainly not proper for Plaintiff to seek damages of Defendant


unless and until the dispute is resolved to Plaintiffs detriment. As such, the commencement of


this action by Plaintiff is premature.


               AS AND FOR A RESPONSE TO PLAINTIFF'S PRAYER FOR RELIEF


                    WHEREFORE, Defendant respectfully requests that this Court issue an Order:


          1.        Dismissing the herein Complaint with prejudice;


          2.        Awarding Defendant all costs and fees related to their defense of this action;,


          3.        Granting to Defendant such other and further and different relief as is just and


proper.




Dated: New York, New York
               June 26, 2020
                                                   SCHILLER LAW GROUP, P.C.


                                                   By: /s/ John V. Golaszewski
                                                   John V. Golaszewski
                                                   675 Third Avenue, 24th Floor
                                                   New York, N.Y. 10017
                                                   (212) 768-8700
                                                  jg@asfirm.com


                                                   Attorneys for Defendant



                                                    -5-
        Case 1:20-cv-01006-GHW Document 128-2 Filed 07/23/21 Page 7 of 7
            Case l:20-cv-01006-GHW   Document 39   Filed 06/26/20   Page 6 of 6




    TO: Goetz Fitzpatrick LLP
        One Penn Plaza, 31st Floor
       New York, N.Y. 10119
        (212) 695-8100




o




                                         -6-
